Citation Nr: 0004819	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-17 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied service connection for 
mechanical low back pain.


FINDINGS OF FACT

There is no medical evidence of a nexus between the veteran's 
low back disorder and his period of active duty service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
low back disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board involves a claim for entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Certain chronic disabilities are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The Board emphasizes, however, 
that the doctrine of reasonable doubt does not ease the 
veteran's initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran contends that he suffered back trauma while in 
basic training and that he had no problems with his back 
prior to service.  Service medical records show that the 
veteran indicated recurrent back pain in his Report of 
Medical History upon induction in April 1968.  The 
examination noted lordosis.  In January 1970 the veteran was 
seen for complaints of back pain and chills.  The veteran's 
temperature was slightly elevated, lymph nodes were swollen 
on the left side, and there was some inflammation of the 
throat.  The examiner noted that the stiffness of the back 
was possibly due to the weather.  No diagnosis of a back 
condition was made and there were no further complaints of a 
back condition while in service.

A private X-ray report, dated June 27, 1972 shows that the 
veteran underwent an X-ray examination of the spine at that 
time.  Under "Abnormalities Indicating Substandard Risk for 
Sustaining Heavy Work", box # 1 labeled "spondylolysis or 
spondylolisthesis" was checked.  The veteran was 
disqualified to perform heavy work.  There was no indication 
on the X-ray report of the etiology or onset date of the 
veteran's low back disability.  

Post-service private outpatient treatment records in 1983 
show that the veteran was seen for low back pain.  X-rays 
showed grade III spondylolisthesis at L4-L5.  The diagnosis 
was moderate sprain of the back.  Later examination showed 
spondylolisthesis with good spinal flexion without deformity 
and no gross motor or sensory deficit.  Deep tendon reflexes 
were symmetrically active, Kernig's Test was negative 
bilaterally.  The veteran indicated that he felt fair and 
denied leg pain.

In June 1998 the veteran was afforded a VA examination and 
reported that he had been a truck driver since service and 
claimed low back pain since 1974.  The examiner noted that 
there was no history of an injury, but curvature of scoliosis 
in the lumbar spine was noted in service.  

During his RO hearing in January 1999 and Travel Board 
hearing in December 1999, the veteran testified that as a 
result of a Department of Transportation (DOT) physical he 
was disqualified from driving a truck three months after his 
discharge in 1972.  The physical found spondylolisthesis.  
However, the veteran testified that he signed a waiver and 
was found qualified to drive.  The veteran indicated that 
those records were not available.

It is clear that the veteran has current medical diagnoses of 
a low back disorder.  However, there is no medical evidence 
to link his current low back disorder to service.  In his 
March 1972 separation examination there were no complaints or 
findings of a back condition.  Although the veteran has 
testified that he was diagnosed with a low back disorder 
shortly after service, he has indicated that no records of 
such physical are available.  There is a private X-ray 
report, dated June 27, 1972, which shows that the veteran was 
disqualified to perform heavy work because of spondylolysis 
or spondylolisthesis.  There was no indication on the X-ray 
report of the etiology or onset date of the veteran's low 
back disability.  The Board is thus left with a situation 
where there is no medical evidence of a chronic low back 
disability until after service, and there is also no medical 
opinion suggesting a link between the veteran's current back 
disorder and military service.

The Board stresses that it cannot rely on the veteran's own 
testimony to provide the necessary link because evidence of a 
medical nexus cannot be established by lay testimony.  Brewer 
v. West, 11 Vet. App. 228 (1998); Espiritu, 2 Vet. App. at 
494-495.  In the absence of competent medical evidence to 
support the claim of entitlement to service connection for a 
back disorder, the Board finds that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.

The Board has considered the veteran's statements regarding 
sustaining a back injury carrying heavy equipment while on 
active duty as a field radio operator in Vietnam.  However, 
the fact remains that the veteran's separation examination 
was entirely negative for any pertinent abnormal objective 
findings, and, while there is post-service X-ray evidence of 
a back disability dated in June 1972, it merely notes 
spondylolysis or spondylolisthesis without linking it to 
service.  In fact, the record is devoid of any medical 
evidence or opinion that links a current back disability to 
any incident of active service.  It is pertinent to note that 
spondylolysis is defined as a dissolution of a vertebra; a 
condition marked by platyspondylis, aplasia of the vertebral 
arch, and separation of the pars interarticularis.  
Platyspondylis is a congenital (present at birth) flattening 
of the vertebral bodies, and aplasia is a lack of development 
of an organ or tissue, or of the cellular products from an 
organ or tissue.  See Smith v. Derwinski, 1 Vet. App. 235, 
236 (1991).  However, even assuming that the veteran had 
spondylolisthesis at that time, it was not linked to any 
event of service.  Moreover, the most recent VA medical 
examination in June 1998, which included an X-ray 
examination, resulted only in a diagnosis of chronic, 
mechanical low back pain with loss of lordosis only shown on 
X-ray, and the examiner did not link the current diagnosis to 
service.  Under theses circumstances, the Board must find 
that the veteran has failed to submit a well grounded claim.

The Board has also considered the argument made on behalf of 
and by the veteran that his back disability preexisted 
service but was aggravated therein.  A preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991); Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993).  Here, there is some 
indication of lordosis upon entry into service, but there is 
no diagnosis of a disability manifested by a deformity of the 
spine in the service medical records, nor is there medical 
evidence of a back injury or even back symptoms, other than 
some back pain associated with a throat infection.  Even 
assuming that the veteran had a preexisting back disability, 
there is no medical evidence or opinion to support a finding 
that such preexisting back disability was chronically 
worsened or aggravated during service, within the meaning of 
the cited legal authority.  It is pertinent to note that his 
separation examination included a normal clinical evaluation 
of the spine and musculoskeletal system. 

Because the veteran has failed to meet his burden of 
submitting evidence of a well grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  As the Board is 
not aware of the existence of additional evidence that might 
well ground the veteran's claim, a duty to notify does not 
arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 1997).  That 
notwithstanding, the Board views this discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claim, and as an explanation as to why his 
current attempt fails.


ORDER

Entitlement to service connection for a low back disorder is 
denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

